For the purpose of ascertaining the will of the legislature upon any subject, all its provisions upon that subject must be considered together, and so far as possible, harmonized. The provision in section 90 of the Civil Code, that a marriage may be dissolved by the judgment of a court of competent jurisdiction decreeing the divorce, as well as the provision in section 91, that the effect of the judgment is to restore the parties to the state of unmarried persons, must be read in connection with section 61 This section, as amended in 1897, is the latest expression of the legislative will in reference to the effect of a judgment of divorce, and is to be read in connection with the other sections that refer to the dissolution of a marriage. This amendment to the section places a limitation upon the effect of a decree of divorce in determining the status of the parties to the action, and suspends the operation of the decree for one year from the time it was rendered. Until then the proceedings for a divorce are inchoate and undetermined, and the parties to the action are still legally bound to each other as husband and wife, and their status or capacity for marriage is unchanged, whatever may be their social or individual relations to each other. By virtue of this provision courts are inhibited from granting a decree of divorce which will be immediately operative, or which can be final or effective until after the expiration of a year. The section is not to be construed as applying solely to marriages already dissolved, but as also declaring that until the expiration of a year from the time the decree of divorce is rendered the marriage is not dissolved. Reading the several sections together, they are to be construed as declaring that a marriage is dissolved only by death or by a decree of divorce that has been made at least one year, and that until it has been so dissolved a subsequent marriage contracted within that year by either spouse is illegal and void from the beginning.
This construction of the section is also in harmony with other provisions of the law of this state. At the time that the decree in the present case was rendered an appeal could be taken from the judgment within six months after its entry. Until that time had expired the action was deemed to be pending, and the judgment of divorce had not become operative. (Code Civ. Proc., sec. 1049.) In Hills v. Sherwood, 33 Cal. 478, the court said, in reference to the construction *Page 145 
to be given to the language of a contract between parties, that a judgment "may be final as to the court which renders it without being final as to the subject-matter." In In re Blythe, 99 Cal. 475, this language of the court, as well as the above section 1049, was relied upon in support of the proposition that a judgment is not final with reference to the rights affected by the litigation, or so as to be admissible in evidence while an appeal can be taken from it. Under the same section, it was held in Feeney v. Hinckley, 134 Cal. 467,1 that a judgment rendered in favor of a plaintiff for the recovery of money from the defendant does not create a cause of action in favor of the judgment creditor until after the time for an appeal therefrom has expired, even though no appeal be taken. By reason of the principle upon which these cases were decided, the judgment of divorce between the plaintiff and Smith would not be available to her in any civil action involving her status as an unmarried person, or upon any criminal prosecution for the violation of her obligation as a married woman and the wife of Smith, until the expiration of six months from its rendition.
It is not disputed that, if the marriage between the plaintiff and the deceased had taken place within this state at the time it was entered into in Nevada, it would have been void; but it is contended that, by reason of section 63 of the Civil Code, which provides that a marriage which is valid at the place where it is entered into will be held valid in this state, its validity cannot be questioned. Section 63, however, is only a statutory declaration of a long-established principle in reference to the validity of contracts, — viz., that a contract which is valid under the lex loci will be treated as valid by the lex fori. But a contract entered into in another state that is contrary to the policy of the laws of this state will not be enforced by the courts of this state, irrespective of whether it is contrary to the policy of the laws of the country where it was entered into. Especially will persons who are citizens of this state and domiciled therein not be permitted to go into another state for the purpose of entering into a contract which is forbidden by the laws of this state, and immediately return to this state and invoke the aid of our courts for the *Page 146 
enforcement of that contract. Marriage is defined in section 55
of the Civil Code to be "a personal relation arising out of a civil contract," and the validity of that contract is to be determined by the same rules as is the validity of any other contract. Unless the contract is valid the personal relation of marriage has not been created. The question presented herein does not involve the legitimacy of the issue of a marriage entered into as was that of the plaintiff with the deceased, or the rights of third persons dependent upon the relation then created, or the violation of any of the laws of the state of Nevada, but whether a contract of marriage which is contrary to the policy of our laws, and which parties subject to those laws have sought to evade by going into another state for the purpose of entering into such contract, and immediately upon its execution returning to this state, can be made the basis of an action for enforcing a right which exists solely by virtue of that contract. The plaintiff is seeking to enforce for her own benefit a contract entered into by her which is contrary to the policy of the laws of this state and in intended disregard thereof, and must fail therein.
Certain cases were cited upon the argument wherein weight is given to the fact that it was determined there that the parties went to another state "for the purpose" of evading the laws of their own state, and the omission of the court to find that the parties herein went to the state of Nevada "for the purpose" of evading the laws of this state is relied upon in support of the appeal. The omission of the court, however, to make such a finding is immaterial. It sufficiently appears from the findings that the court did make that such was the purpose of the plaintiff and Wood. Their intermarriage within this state was forbidden by the laws of this state, and the court finds that at the time of their intermarriage they resided in and were domiciled in this state, and "that on the first day of January, 1898, the plaintiff and the said Wood, for the sole purpose of marrying each other, and without any intent to change their residence, went to Reno in the state of Nevada, and there married each other, and at once returned to their said residence in California and continued to reside there until the death of said Wood, as aforesaid." In the cases referred to the fact of such purpose was made by statute one of the elements for rendering the marriage *Page 147 
void; but even in the absence of such provision in the statute, courts will not aid parties in the enforcement of a contract which they have entered into in an intended violation of the laws of their own domicile. The plaintiff herein is not seeking to enforce any right which she claims by virtue of having been a resident of the state of Nevada at the time that the marriage was entered into, nor is she seeking to enforce under the principles of comity between the several states any rights acquired under the laws of the state of Nevada. She comes into court with the acknowledgment that the contract of marriage was contrary to the law of her domicile, and it clearly appears from the admissions made at the trial that she went to that state for the purpose of evading that law. The policy of the laws of a state is superior to any obligations of comity.
It thus appears that by the laws of this state the former marriage of the plaintiff to Smith was not "dissolved" at the time she was married to Wood, and that the plaintiff herein remained a married woman until the expiration of one year from the rendering of the decree of divorce from Smith. She was therefore incapacitated from contracting another marriage in any place, for if her former marriage with Smith was not dissolved in California, it was not dissolved in Nevada. The status of one who is married is not changed by going into another state, but accompanies the person wherever he goes. The provisions of section 63 have therefore no application, for it is not contended that the laws of Nevada permitted or recognized the validity of a marriage unless both of the parties were at the time unmarried persons. Parties who seek to establish the validity of a marriage in another state must be capable of contracting the marriage in that state, and must not have a husband or wife living at the time the marriage is contracted. The cases cited from New York and other jurisdictions, to the effect that a judgment of divorce in which the guilty party is prohibited from again marrying during the lifetime of the other does not render a marriage contracted by him in another state invalid, do not contravene this proposition. In those cases the marriage was dissolved when the decree of divorce was rendered, and by this dissolution of the marriage the status of both of the parties to the action was changed. The prohibition upon the guilty party was merely a penalty which had no extraterritorial effect. *Page 148 
For the foregoing reasons, as well as for those presented in the opinion of Mr. Justice Temple, the marriage entered into between the plaintiff and the deceased was illegal and void. The judgment and order should therefore be affirmed.
1 86 Am. St. Rep. 290.